December 1, 2009

Via Hand Delivery

Michael B. Carroll
Integra Bank Corporation
21 S.E. Third Street
P.O. Box 868
Evansville, IN 47705-0868

Dear Mike:

Integra Bank Corporation is a participant in the TARP Capital Purchase Program
(“CPP”) authorized by the Emergency Economic Stabilization Act of 2008, as
amended, and has entered into a Securities Purchase Agreement (“Treasury
Agreement”) with the United States Department of Treasury (“Treasury”). The
Company is proposing to enter into this letter agreement with you to help
fulfill its obligations under the Treasury Agreement. The terms of this letter
agreement will become effective when you become a Covered Employee on January 1,
2010, and will terminate at the end of the Investment Period. (Capitalized terms
not otherwise defined in this letter have the meanings described below.)

As a participant in the CPP, the Company must impose restrictions mandated by
EESA and the Treasury Agreement on certain compensation arrangements for its
senior executive officers. To comply with those standards, your current and
deferred compensation and benefit arrangements, including those under all
agreements, plans, policies, and practices (“Compensation Plans”), will be
amended as follows:



  1.   Recovery of Incentive Compensation Payments. If, and to the extent,
required by CPP, you earn or receive, as a Covered Employee during the
Investment Period, any bonus, retention award, or incentive compensation from
the Company based on statements of earnings, revenues, gains, or other criteria
that are later found to have been materially inaccurate, you will repay those
excess amounts to the Company.



  2.   Prohibition on Severance Payments. If, and to the extent, required by
CPP, and so long as you are a Covered Employee, you will not be entitled to
receive from the Company, during the Investment Period, any compensation payment
for departure from the Company for any reason, except for payments for services
performed or benefits accrued.



  3.   Prohibition on Incentive Compensation Payments. If, and to the extent,
required by CPP, and while you are a Covered Employee, you will not receive or
accrue during the Investment Period any bonus, retention award, or incentive
compensation. That prohibition will not apply, however, to (a) the payment of
long-term restricted stock that (i) does not fully vest during the Investment
Period, (ii) does not have a value greater than one-third of your total annual
compensation amount and (iii) is subject to such other terms and conditions as
the Treasury Secretary may determine are in the public interest or (b) any bonus
payment required to be paid under a written employment agreement executed on or
before February 11, 2009 and determined to be valid by the Treasury.



  4.   Other Restrictions. To the extent that any Compensation Plan (a) contains
incentives for Covered Employees to take unnecessary and excessive risks that
threaten the Company’s value during the Investment Period, (b) encourages
manipulation of the Company’s reported earnings to enhance compensation for
Covered Employees, or (c) commits the Company to make excessive or luxury
expenditures as identified under EESA, then that Compensation Plan is amended to
eliminate those effects.

The amendments to the Compensation Plans are intended to limit your compensation
only to the extent necessary, in the Company’s good faith judgment, to satisfy
the requirements of EESA and the Treasury Agreement. You acknowledge that, by
implementing those limitations, the Company’s actions will not constitute a
breach of the Company’s obligations or good reason for your voluntary
termination under the Compensation Plans, nor will they relieve you of any
obligations under the Compensation Plans unless the Compensation Plans are
specifically amended for that purpose.

In addition to other terms previously defined in this letter agreement, the
following capitalized terms have these meanings:

“Company” means Integra Bank Corporation and any entities treated as a single
employer with the Company under EESA.

“Covered Employee” means a “senior executive officer” of the Company, as defined
under EESA, plus (i) for purposes of paragraph 1 above, the next 20 most highly
paid employees of the Company and (ii) for purposes of paragraph 2 above, the
next five most highly paid employees of the Company.

“EESA” means the Emergency Economic Stabilization Act of 2008, as amended, and
any regulations and other authorized guidance issued thereunder.

“Investment Period” means the period during which the federal government
continues to hold the Company’s preferred stock under the CPP, not including any
period during which the federal government holds only warrants to purchase
Company common stock.

All the terms of this letter agreement will be interpreted and applied
consistently with the requirements of EESA and the Treasury Agreement.

This letter agreement will be governed by EESA, other applicable federal law,
and the laws of the State of Indiana. It may be executed in counterparts and by
signature transmitted by facsimile.

On behalf of the Board of Directors, please accept our appreciation for your
cooperation in helping the Company meet its obligations under the CPP. The Board
will continue to review its Compensation Plans and consider appropriate
enhancements to maintain compensation and benefit programs that are competitive
and designed to reward excellent performance.

Sincerely yours,

INTEGRA BANK CORPORATION

By:

Michael J. Alley

Chairman and CEO

In consideration of the benefits I will receive from as a result of the
Company’s participation in the CPP, I agree to the terms contained in this
letter.

Michael B. Carroll

December 1, 2009

